Citation Nr: 1627268	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  14 03 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right hip disorder.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for metallic fragments in the left chest wall.

4.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by: Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from April 1965 to March 1967 and from October 1979 to October 1981, as well as non-active duty service in the National Guard. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the RO in Houston, Texas.

In February 2016, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2015).  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  In an unappealed August 2009 rating decision, the RO denied service connection for claimed disorders of the right hip and knee.  

2.  To the extent the evidence associated with the claims file subsequent to the August 2009 rating decision relates to any unestablished fact necessary to substantiate the claim, it is cumulative or redundant of evidence already of record and it does not raise a reasonable possibility of substantiating either claim.

3.  The Veteran had no service in Vietnam.

4.  The Veteran did not engage in combat with the enemy during service.  

5.  Metallic fragments in the left chest wall are not related to service.  

6.  Diabetes mellitus is not related to service and did not become manifest to a degree of 10 percent or more within one year of service separation.  


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for a right hip disorder are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2015).

2.  The criteria for reopening the claim of entitlement to service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2015).

3.  Metallic fragments in the left chest wall were not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d) (2015).

4.  Diabetes mellitus was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1154(b), 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Laws and Regulations

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Diabetes mellitus is included among the enumerated chronic diseases.  In order for diabetes mellitus to have become manifest to a degree of 10 percent, there must be a diagnosis of the disease and evidence to substantiate that treatment and control of the disease requires a restricted diet.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

VA has established a presumption of herbicide exposure applicable to veterans who served in Republic of Vietnam during the Vietnam War, and a presumption of service connection applicable to veterans who are either presumed to have been exposed to herbicide agents, or who are shown to have been actually exposed to herbicide agents during service.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).

Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) is deemed associated with herbicide exposure and shall be service connected if it is determined that the claimant was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs (Secretary) has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

Application to Reopen

The RO initially denied a claim for service connection for a right knee disorder in a June 2007 rating decision, finding essentially that there was no injury or disease of the right knee in service.  The Veteran applied to reopen the claim in May 2009 and also claimed entitlement to service connection for a right hip disorder.  The application and claim were denied in an August 2009 rating decision.  The RO essentially found that new and material evidence had not been received with respect to the right knee and that there was no injury or disease of the right hip in service.  Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of that decision (see 38 C.F.R. § 20.200 (2015)).  

The August 2009 rating decision is the last disallowance on any basis with respect to each issue.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998) (the Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened).  

The Veteran requested to have both previously denied claims reopened in March 2011.

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

New evidence is defined as evidence not previously submitted to agency decision makers and material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

To reopen a claim, it is not required that new and material evidence be received as to each previously unproven element of a claim.  Where a prior denial was based on lack of current disability and nexus, newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  See Shade v. Shinseki, 24 Vet. App. 100 (2010).

For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

At the time of the August 2009 rating decision, the evidence established Shedden element (1) with respect to each claim.  The evidence of record included x-ray reports dated March 10, 2003, which established diagnoses of mild degenerative changes of the right knee and osteitis pubis of the right hip.  The evidence did not substantiate element (2), in that there was no record of an injury or disease of the right knee or right hip in service.  The evidence also did not substantiate element (3), in that there was no relationship between the post-service diagnosis of a right knee or hip disorder and service.  

Evidence received since the August 2009 decision includes VA treatment records and private treatment records.  These records show ongoing treatment for right hip and knee pain.  Most notably, a VA lumbar spine x-ray dated January 19, 2012 suggests that right leg pain from the hip to the foot is likely radicular.  The diagnosis was degenerative disc disease most focal lumbosacral (VBMS record 02/16/2012).

While this evidence addresses the unestablished fact of the etiology of the Veteran's right knee and hip pain, it attributes his symptoms to a nonservice-connected spine disability.  As such, it does not raise a reasonable possibility of substantiating either claim.  

The Veteran has also introduced additional written contentions and his hearing testimony.  In his May 2009 claim, he simply asserted that a right knee condition and a right hip condition were related to service.  In an August 2012 VA Form 21-4238 (Statement in Support of Claim), the Veteran asserted that he fell on his right knee and injured it.  While this evidence is presumed credible for purposes of reopening, it is essentially repetitive of assertions previously made and considered.  In other words, it reiterates the Veteran's contention that he sustained an injury of the right knee and/or right hip in service, the specific basis for his prior claims.  It is therefore cumulative and redundant of evidence previously of record and is not new and material evidence.  

The Veteran testified at the Board hearing that his right hip pain (also described as thigh pain) occurred during his National Guard service.  This is also not new and material evidence as he has not described any associated injury or disease incurred in the line of duty during a period of active duty for training, or injury incurred in the line of duty during a period of inactive duty training.  

Under these circumstances, the Board must conclude that new and material evidence to reopen the claims seeking service connection for disorders of the right hip and/or knee has not been received.  As such, the August 2009 decision is final, and the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen either of the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service connection-Merits Discussion

The Veteran is seeking service connection for claimed diabetes mellitus and metallic fragments in the left chest wall.  Each claim is based on his assertion that he was present in Vietnam during his service.  He contends that service connection for diabetes mellitus should be presumed as an herbicide-presumptive disease.  He also contends that he incurred a gunshot wound to the chest in combat while in Vietnam.  As will next be addressed, the Veteran has provided contradictory information regarding his service and the Board finds his assertions as to combat service and service in Vietnam to be non-credible.  

The Board notes that the Veteran's assertions of being present in Vietnam and engaging in combat with the enemy have not been consistent, but have evolved over time.  Despite filing a claim for VA educational benefits in October 1968, and filing claims for VA disability benefits in October 2005, April 2009, May 2009, July 2009, and August 2009, the Veteran never mentioned being present in Vietnam or being injured in combat prior to the current claim.  

In a July 2009 VA Form 21-4238 (Statement in Support of Claim), the Veteran claimed entitlement to service connection for a left lung condition, identified as shrapnel, and simply requested that his service treatment records be reviewed.  

In a March 2011 VA Form 21-526b, he again requested service connection for a left chest metallic fragment, this time identified not as shrapnel, but as a gunshot wound.  He also noted diabetes/Agent Orange.  

In an April 2012 VA Form 21-4138, he made his initial assertion of being present in Vietnam and indicated he was attempting to obtain records from the National Personnel Records Center to verify his service in Vietnam.  

A June 27, 2011, private treatment report of R Ramon, MD, reveals the Veteran's account that he was being followed by VA for a Vietnam old gunshot wound and had a bullet fragment to the upper left lobe (VBMS record 03/15/2012). 

A March 16, 2012, VA Occupational Therapy Consult includes the Veteran's report of onset of shoulder pain beginning 40 years prior, after a gunshot wound during military service (Virtual VA 07/18/2012).

In the August 2012 Notice of Disagreement, the Veteran reported that he served with the 4th Infantry Division in Vietnam.  According this account, while walking from one location to another, "I was shot or hit by grenade fragments in the left chest with an exit wound out my back."  The Veteran stated that, upon being shot, "I fell to the ground on my right knee.  I still have a piece of it in me."  The Veteran asserted that he was hospitalized in Vietnam and was subsequently sent to Texas in October 1965.  He was then returned to Germany.  The Veteran explained that, since he was in a replacement company, his records did not follow him back to Texas. 

At the Board hearing, the Veteran initially asserted that he was in North Vietnam.  He then stated that he was around Saigon.  

The Board observes that a historical account which changes in material detail over time raises significant concerns with respect to accuracy.  The facts themselves cannot have changed.  There must be some reasonable explanation for significant changes in recollection.  It goes without saying that self-contradiction is a significant factor with respect to credibility and accuracy.  Thus, of great concern in determining the credibility of the Veteran's account is the fact that, in the October 2005 claim (VA Form 21-526), the Veteran responded "No" to the question: "Did you serve in Vietnam?" 

The service personnel records support this early assertion.  They show that, after basic training and advanced individual training, the Veteran was sent to Germany in September 1965, where he served until he was returned to Ft. Dix in March 1967.  According to the official record, at no time was he stationed in Vietnam or in the Southeast Asia Theatre.  

Moreover, in response to the Veteran's April 2012 request for a review of service records, the RO obtained a response from the National Personnel Records Center that there was no evidence in the Veteran's file that would substantiate any service in the Republic of Vietnam.  

The Board acknowledges that a portion of the Veteran's service treatment records were determined to be unavailable and could not be obtained.  However, these pertain to the period of service from October 1979 to October 1981.  As such, they cannot be expected to substantiate the Veteran's claims regarding engagement in combat in Vietnam.  

With respect to the Veteran's recent assertion that he was hospitalized after sustaining a gunshot or shrapnel wound in 1965, the January 1967 report of medical history, completed by the Veteran at service separation, indicates a "No" response to the question whether he had ever consulted or been treated by clinics, physicians, healers, or other practitioners within the past 5 years?  The Veteran also responded "No" to the question: have you ever had any illness or injury other than those already noted?  The Board notes that the only noted illnesses were mumps as child and a left inguinal hernia.  These contemporaneous responses directly contradict his recent assertions of being hospitalized for either gunshot or shrapnel wounds during his first period of service.  

The Board also observes that the account in the March 16, 2012, VA Occupational Therapy Consult, that his chest wound occurred 40 years prior, would place the injury around 1982.  This is completely inconsistent with the assertions of an injury in Vietnam.  While it suggests an injury close in time to the second period of active duty, a September 1979 x-ray establishes the presence of fragmented metallic densities in the left lateral chest wall prior to that period of active service (VBMS record 05/27/2009). 

As fact finder, the Board is obligated to determine whether lay evidence is credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Board determinations with respect to the weight and credibility of evidence are "factual determination[s] going to the probative value of the evidence."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Based on material inconsistencies and outright contradictions in the Veteran's various accounts, the Board finds that the most reliable evidence regarding the Veteran's service comes from the service personnel records.  As those records show no service in Vietnam, the Board finds that the Veteran's assertions of being present in Vietnam, of engaging in combat with the enemy, and of sustaining a gunshot or shrapnel wound in the chest while in Vietnam, are not credible.  As such, the combat rule of 38 U.S.C.A. § 1154(b) is not for application.  See Samuels v. West, 11 Vet. App. 433, 436 (1999) (where a veteran sought service connection for posttraumatic stress disorder, based upon multiple stressors occurring during combat in Vietnam, and the record clearly showed he had never served in Vietnam, no presumption of credibility attached to his statements of his in-service claimed stressors).  See also Caluza v. Brown, 7 Vet. App. 498, 510 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table) defining satisfactory lay or other evidence under 38 U.S.C.A. § 1154(b) as credible evidence.  

Service treatment records reveal no complaint of or treatment for diabetes mellitus or a metallic fragment in the left chest at any time during the Veteran's period of service from April 1965 to March 1967.  When examined at service separation in January 1967, the Veteran's chest was clinically normal, as was his endocrine system.  

After service, there is no record of treatment for diabetes mellitus until 2011, almost 30 years after the Veteran's second period of active service.  A June 27, 2011, private treatment report from Dr. Ramon, indicates that diabetes was first diagnosed "one year ago" (VBMS record 03/15/2012).  Pertinent to the criteria for the presumption of service connection for diabetes, there was no manifestation of diabetes to a degree of 10 percent or more within one year of service separation.  

The first record of treatment for metallic fragments in the left chest is in September 1979, just prior to the Veteran's second period of active duty service, but more than a decade after his first period of active service.  A chest x-ray dated September 14, 1979, reveals several fragmented metallic densities observed in the left lateral chest wall which probably represent an artifact, as well as a round density in the right apex measuring about 1 cm.  which could represent old calcified granuloma versus a pulmonary nodule (VBMS record 05/27/2009).  

As there is no credible evidence regarding the essential element of an injury or disease in service with respect to either claim, the Board finds that a preponderance of the evidence is against this element, and therefore concludes that service connection for claimed diabetes mellitus and metallic fragments in the left chest is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

VA's duty to notify was satisfied by letters in February 2012 and March 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to this claim.  However, the Board finds that a VA examination is not necessary in order to decide this claim.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

As discussed in detail above, the Board has found that there was no injury or disease in service regarding the claimed diabetes mellitus and chest claims.  As McClendon element (2) is not satisfied, neither a VA examination nor a medical opinion is necessary to resolve these claims.  Moreover, in the absence of new and material evidence to reopen the right knee and hip claims, no further action is necessary to obtain a medical examination or opinion.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Reopening of service connection for a right hip disorder is denied.

Reopening of service connection for a right knee disorder is denied.

Service connection for metallic fragments in the left chest wall is denied.

Service connection for diabetes mellitus is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


